Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.
 
2.	In virtue of this communication, claims 39, 43-46, 50, 51, 53-59, 62, 66, and 68-71 are currently pending in this Office Action. Claims 70-71 are newly added.

Response to Arguments
3.	Applicant arguments in Remarks filed on 12/08/2022 are considered thoroughly and are found not persuasive. Claims are considered obvious by the rationales found in the newly cited prior art applied in the claim rejection section set forth below.

	Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 39, 43-46, 50, 51, 53-59, 62, 66, and  68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Marimuthu Pub. No.: US 2016/0183178 A1 in view of Liu et al. Pub. No.: US 2016/0330784 A1. 

Claim 39
Marimuthu discloses a method (see fig. 3-13 for roaming)  for routing communications within a telecommunications network, including: 
within a server system (global roaming multiline platform in fig. 4-13): 
routing a telecommunications message (422 in fig. 4; 721-711 in fig. 7) received at the server system from a core network for a mobile network operator (721-723 in fig. 7) for a first telephony subscriber identity (SIM 406 in fig. 4 for visited network and home network) to a subscriber identity module associated with the first telephony subscriber identity (see fig. 3A-B for registering SIM at home network and sharing the SIM to visiting network and see fig. 2 for numbers associated with the device 202); and 
performing messaging routing in relation to the telecommunications message at the simulated subscriber identity module (routing SMS and call in par. 0033 for fig. 2), 
wherein the first telephony subscriber identity (SIM 406 in fig. 4) is a unique identifier within the telecommunications network (SIM 406 in fig. 4 and par. 0051 describes that an identifier may be IMSI), the server system includes a roaming network or simulates, at least in part, a roaming network (VPMN in fig. 7-10), the subscriber identity module simulates telecommunications messaging flows (par. 0052-0053), and wherein the server system interconnects with the core network via a signalling interface (global roaming multiline platform interacts with home network via SS7 in fig. 4, and see par. 0048).
	Although Marimuthu does not disclose: “a simulated subscriber identity module; the server system simulates at least in part, a roaming network; and the simulated subscriber identity module simulates telecommunications messaging flows”, the claim limitations are considered obvious by the rationales found in Liu. 
	Firstly, to address the obviousness of the claim limitation “a simulated subscriber identity module”, recall that claim does not specifically define what a simulated SIM is. In fact, simulated SIM could be a virtual SIM or an electronically generated number or identity. Initially, Marimuthu explains SIM application or functions virtual HLR, virtual VLR, virtual GMC, virtual VMSC, virtual SMSC and virtual service node based on SS7 (par. 0067). This kind of virtual SIM could be seen in Liu. In particular, Liu teaches simulated SIM as a virtual SIM or soft SIM (fig. 2 and par. 0052).
	Secondly, to consider the obviousness of the claim limitations “the server system simulates at least in part, a roaming network; and the simulated subscriber identity module simulates telecommunications messaging flows”, recall that  Marimuthu explains global roaming multiline platform for routing SMS and call (fig. 4 and par. 0049-0051). In particular, Liu teaches a softSIM may connect to the internet and simulated the first physical SIM on the DSDS module (par. 0071 & 0082 and SIM simulator in fig. 4-7), a virtual SIM server for outing (par. 0055) and the back-end-server (0066).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify global multiline roaming of Marimuthu by providing virtual subscriber identity module (SIM) for mobile communication device as taught in Liu. Such a modification would have provided a mobile communication device a virtual SIM to store provisioning information of a different service provider so that a user would be able to use the best service available from different service providers without purchasing and switching physical SIM cards as suggested in par. 0004-0005 in Liu.

Claim 43
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the first telephony subscriber identity is one of an IMSI, MS-ISDN, GUTI, IMPI, IMPU, or GRUU (Marimuthu, MISISDN, IMEI and IMSI in par. 0021 and thus, the combined prior art renders the claim obvious).

Claim 44
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the telecommunications message is a GSM, UMTS, LTE, or VoLTE message (Marimuthu, GSM, CDMA and LTE in par. 0021, hence, the combined prior art reads on the claim).


Claim 45
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the signalling interface receives the telecommunications message via SS7 (Marimuthu, SS7 in fig. 4 and par. 0048 & 0122; therefore, the combined prior art meets the claim requirement).

Claim 46
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the server system simulates, at least, a VLR and a MSC of the roaming network or, at least, a MME and a CSCF of the roaming network (Marimuthu, VLR 414 and MSC 416 in fig. 4 and see par. 0122 also; accordingly, the combined prior art meets the claim condition).

Claim 50
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the simulated subscriber identity module stores a state for the simulated subscriber identity module (Marimuthu, roaming profiles in par. 0026, 0030, service activation and roaming local numbers in par. 0037 and see roaming registration in par. 0051 & 0092; Liu, SIM profiles in par. 0052  and virtual SIM in fig. 3-6 profile is stored on the device in par. 0071 and par. 0072-0075 explain how to reset virtual SIM profiles; for these reasons, the combined prior art renders the claim obvious).



Claim 51
Marimuthu, in view Liu, discloses the method as claimed in claim 39, further including providing an application programming interface (API) for access to the simulated subscriber identity module (Marimuthu, API in par. 0056, 0088; virtual SIM in fig. 4-7 of Liu), and wherein the API is exposed via Internet Protocol (IP) (Marimuthu, API with IP/port explained in par. 0088; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 53
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the telecommunications message is routed to the simulated subscriber identity module when a physical subscriber identity module associated with the first telephony subscriber identity is not detected within the telecommunications network (Marimuthu, SIM in fig. 4-7; Liu, fig. 8-10 for setting softSIM as default and VirtualSIM as a default instead of physical SIM; and thus, one of ordinary skill in the art could have expected the combined prior art to obtain the claim condition; alternatively, see MPEP 2111.04, II Contingent Claim Limitations).

Claim 54
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the telecommunications message is routed to the simulated subscriber identity module when a configuration message is received by the server system from a user of the first telephony subscriber identity (Marimuthu, fig. 3A-B and roaming profile to update routing in par. 0030; authenticating SoftSIM and VirtualSIM in fig. 7 of Liu, and thus, the combined prior art would have rendered the claim obvious).

Claim 55
Marimuthu, in view Liu, discloses the method as claimed in claim 39, further including routing a second telecommunications message to a physical subscriber identity module when the physical subscriber identity module associated with the first telephony subscriber identity is detected within the telecommunications network (Marimuthu, routing to destination number explained in par. 0120, 0124 & 0126 and fig. 8B; Liu, routing call and number in par. 0047 & 0050, default SIM in fig. 8-10; for these reasons, one of ordinary skill in the art would have expected the combined prior art to perform equally well to the claim; see MPEP 2143, KSR Exemplary Rationale F).

Claim 56
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the messaging routing includes routing of communications routed to the first telephony subscriber identity to a second telephony subscriber identity (Marimuthu, routing to destination number in par. 0120-0126; Liu, setting default SIM in fig. 8-10 for receiving and transmitting SMS and calls; therefore, the combined prior art renders the claim obvious).



Claim 57
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the telecommunications message is routed to the first telephony subscriber identity from a third telephony subscriber identity associated with a physical subscriber identity module (Marimuthu, routing to destination number in par. 0120-0126; Liu, setting default SIM in fig. 8-10 for receiving and transmitting SMS and calls; therefore, the combined prior art renders the claim obvious).

Claim 58
Marimuthu, in view Liu, discloses the method as claimed in claim 56, wherein the second telephone subscriber identity has a home network (Marimuthu, home network in fig. 4, 6, 8A-B; VirtualSIM and SoftSIM in fig. 8-10) and the home network is a roaming network included within the server system (Marimuthu, roaming partners in par. 0052 and FPMN in par. 0050, 0068 & 007; and hence, the combined prior art renders the claim obvious).

Claim 59
Marimuthu, in view Liu, discloses the method as claimed in claim 57, wherein the third telephone subscriber identity has a home network (Marimuthu, home network in fig. 4, 6, 8A-B; VirtualSIM and SoftSIM in fig. 8-10) and the home network is a roaming network included within the server system (Marimuthu, roaming partners in par. 0052 and FPMN in par. 0050, 0068 & 007; and hence, the combined prior art renders the claim obvious).
Claim 62
	Claim 62 is a system claim corresponding to method claim 39. All of the limitations of claim 62 are found reciting the combination of hardware and software system of the same scopes of the respective limitations in claim 39. Accordingly, claim 62 is considered obvious by the same rationales applied in the rejection of claim 39 set forth above. Additionally, Marimuthu discloses a server system (global roaming multiline platform 422 in fig. 4 and fig. 14 ) for routing communications within a telecommunications network (fig. 4), the server system comprising communication circuitry (1425 and 1417 in fig. 14) and one or more processors coupled to the communication circuity (processor 1403 coupled to 1425 and 1417 through bus 1401 in fig. 14).

Claim 66
	Claim 66 is a computer product claim corresponding to method claim 39. All of the limitations of claim 66 are found reciting the same scopes of the respective limitations in claim 39. Accordingly, claim 66 is considered obvious by the same rationales applied in the rejection of claim 39 set forth above.

Claim 68
Marimuthu, in view Liu, discloses a mobile telephony device configured for receiving or transmitting a telecommunications message from or to a first telephony subscriber from or to the server system of claim 62 (Marimuthu, mobile device 404 for receiving and transmitting SMS/call as explained in par. 0059; accordingly, the combined prior art reads on the claim).
Claim 69
Marimuthu, in view Liu, discloses a telecommunications network, including: 
a plurality of mobile telephony devices (Marimuthu, 404 in fig. 4 and see multiple devices in fig. 1-2); 
the server system as claimed in claim 62 (Marimuthu, global roaming multiline platform in fig. 4); and 
one or more core networks (Marimuthu, visited network 412 and home network 406 in fig. 4 could be GSM, CDM and LTE networks in par. 0048; therefore, the combined prior art renders the claim obvious).

Claim 70
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the telecommunications message is a GSM, UMTS, LTE, or VoLTE message (Marimuthu, GSM, CDMA and LTE networks in par. 0048 and fig. 4), the signaling interface receives the telecommunications message via SS7 (Marimuthu, see SSY messages in par. 0048 & 0051), the server system simulates, at least, a VLR and a MSC of the roaming network or, at least, a MME and a CSCF of the roaming network (Marimuthu, VLR and MSC in fig. 4), the simulated subscriber identity module stores a state for the simulated subscriber identity module (Marimuthu, roaming profiles in par. 0026, 0030, service activation and roaming local numbers in par. 0037 and see roaming registration in par. 0051 & 0092; Liu, SIM profiles in par. 0052  and virtual SIM in fig. 3-6 profile is stored on the device in par. 0071 and par. 0072-0075 explain how to reset virtual SIM profiles), and the telecommunications message is routed to the simulated subscriber identity module when a physical subscriber identity module associated with the first telephony subscriber identity is not detected within the telecommunications network (Marimuthu, SIM in fig. 4-7; Liu, fig. 8-10 for setting softSIM as default and VirtualSIM as a default instead of physical SIM; and thus, one of ordinary skill in the art could have expected the combined prior art to obtain the claim condition; alternatively, see MPEP 2111.04, II Contingent Claim Limitations).

Claim 71
Marimuthu, in view Liu, discloses the method as claimed in claim 39, wherein the messaging routing includes routing of communications routed to the first telephony subscriber identity to a second telephony subscriber identity (Marimuthu, routing to destination number in par. 0120-0126; Liu, setting default SIM in fig. 8-10 for receiving and transmitting SMS and calls), and the telecommunications message is routed to the first telephony subscriber identity from a third telephony subscriber identity associated with a physical subscriber identity module (Marimuthu, routing to destination number in par. 0120-0126; Liu, setting default SIM in fig. 8-10 for receiving and transmitting SMS and calls; therefore, the combined prior art renders the claim obvious).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643